In an action, inter alia, to recover possession of real property, plaintiff appeals from so much of an order of the Supreme Court, Suffolk County, dated December 8, 1976, as denied her motion for partial summary judgment. Order affirmed insofar as appealed from, with $50 costs and disbursements. A trial is required to resolve issues of fact as to which lands are encompassed by the various deeds and as to the several affirmative defenses interposed. Hopkins, Acting P. J., Cohalan, Damiani and Hawkins, JJ., concur.